Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 1 of 16 PageID #: 525




     UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF RHODE ISLAND

     DOLORES CEPEDA

           VS                                      C.A.2019-CV-5

     BANK OF AMERICA, N.A.
     FAY SERVICING, LLC
     WILMINGTON TRUST NATIONAL ASSOCIATION
     SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 , ALIAS


          MEMORANDUM OF LAW IN RESPONSE TO MOTION TO
                          DISMISS


           Plaintiff was a resident of the State of Rhode Island with an address

     of 177 Dexter Street, Providence, Rhode Island. She claims to still own this

     real estate. She executed a mortgage to Bank of America, N.A. on

     December 22, 2006. Defendant, Bank of America, N.A. is a national bank

     with a principal office in the State of North Carolina. It was the former loan

     servicer to the Plaintiffs’ mortgage loan account. In January 2009 the new

     owner of the loan claims to have foreclosed on her property. This claim,

     referenced in her complaint does not relate to that activity, and instead

     relates to Bank of America’s responses to her RESPA requests and Notices

     of Error.    The Defendant has filed a Motion to Dismiss the entire

     complaint with prejudice, including Count VI pursuant to FRCP 12(b)(6) for



                                            1
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 2 of 16 PageID #: 526




     failure to state a claim. This memorandum will demonstrate that this Motion

     should be denied.

     COUNTS 1-5 ARE AGAINST OTHER DEFENDANTS AND THE
     MOTION TO DISMISS THESE COUNTS BY BANK OF AMERICA
     SHOULD BE DENIED

           The only Count which was filed against Bank of America was Count

     VI. All other counts were filed against either Fay Servicing of Wilmington

     Trust, which are not the subject of this Motion. The Defendant

     acknowledged on pages 4 and 5 of its memorandum the following:

     B. Plaintiff Does Not Assert Counts I and 2 Against BANA

     C. Plaintiff Does Not Assert Count 3 Against BANA

     D. Plaintiff Does Not Assert Count 4 For Injunctive Relief Against BANA

     E. Plaintiff Does Not Assert Count 4 for Violation of TILA Against BANA

     F. C. Plaintiff Does Not Assert Count 5 Against BANA

           Despite this acknowledgment that these counts were not pleaded

     against Bank of America, it asks this Court to dismiss those Counts with

     prejudice, pursuant to Rule 12(b)(6) for failure to state a plausible claim for

     relief. There is no basis for this relief since the Counts were not pleaded

     against Bank of America. It in fact lacks any standing to request the Court to

     dismiss a Count as to which it was not the defendant. These Counts clearly




                                            2
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 3 of 16 PageID #: 527




     identified a Defendant other than Bank of America as the party to which the

     Count was directed. Thus this part of their Motion should be denied.

     DEFENDANT’S PRIMARY MOTION REVOLVES AROUND A
     TYPOGRAPHICAL ERROR

           Defendant filed a Motion to Dismiss alleging that the Plaintiff’s

     complaint referenced seven Notices of Error, which the complaint

     erroneously indicates were dated October 29, 2017. Bank of America is

     correct that at least on the surface this date was not accurate and there were

     no Notice of Error dated October 29, 2017. However the actual date of each

     Notice of Error was October 29, 2018, which is readily apparent as they

     were attached to the complaint as Exhibits F,G,H, I, J, K and L. The

     complaint makes this quite clear when each allegation is reviewed. Each

     Notice of Error is identified by content and by the certified mail number as

     follows:

     NOTICE OF ERROR 1

           144. On or about October 29, 2017, the Plaintiff sent a written notice

     of error to the Defendant that included the name of the borrower, the identity

     of the account, the property description and stated the information requested.

     This request was made pursuant to 12 CFR § 1024.36(a).

           145. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.
                                            3
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 4 of 16 PageID #: 528




           146. The Notice was mailed to the address noticed by the Defendant

     on its website as the designated address for sending a Notice of Error as

     provided for by 12 CFR § 1024.35.

           147. The Notice was received by the Defendant on October 31, 2018.

           148. A copy of the Notice of Error is attached as Exhibit F.

           149. The Plaintiff’s Notice of Error referenced failure to correct an

     error by which Defendant had failed to provide the contractual status of the

     mortgage loan when Bank of America, California, N.A. transferred

     ownership of the mortgage loan.

     NOTICE OF ERROR 2

           173. On or about October 29, 2017, the Plaintiff sent a written notice

     of error to the Defendant that included the name of the borrower, the identity

     of the account, the property description and stated the information requested.

     This request was made pursuant to 12 CFR § 1024.36(a).

           174. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.

           175. The Notice was mailed to the address noticed by the Defendant

     on its website as the designated address for sending a Notice of Error as

     provided for by 12 CFR § 1024.35.

           176. The Notice was received by the Defendant on October 31, 2018.


                                           4
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 5 of 16 PageID #: 529




           177 A copy of the Notice of Error is attached as Exhibit G.

           178. The Plaintiff’s Notice of Error referenced failure to correct an

     error by which Defendant had failed to provide the Plaintiff all documents

     transferred to the new loan servicer.

     NOTICE OF ERROR 3

     201. On or about October 29, 2017, the Plaintiff sent a written notice of error

     to the Defendant that included the name of the borrower, the identity of the

     account, the property description and stated the information requested. This

     request was made pursuant to 12 CFR § 1024.36(a).

           202. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.

     203. The Notice was mailed to the address noticed by the Defendant on its

     website as the designated address for sending a Notice of Error as provided

     for by 12 CFR § 1024.35.

           204. The Notice was received by the Defendant on October 31, 2018.




                                             5
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 6 of 16 PageID #: 530




           205 A copy of the Notice of Error is attached as Exhibit H.

           206. The Plaintiff’s Notice of Error referenced failure to correct an

     error by which Defendant had failed to provide the Plaintiff information

     relating to the status of the Plaintiff’s mortgage loan in regard to periodic

     payments of principal, interest and escrow when Bank of America, N.A.

     transferred ownership of the mortgage loan, including all documents on

     which it relied to provide this information.

     NOTICE OF ERROR 4

           230. On or about October 29, 2017, the Plaintiff sent a written notice

     of error to the Defendant that included the name of the borrower, the identity

     of the account, the property description and stated the information requested.

     This request was made pursuant to 12 CFR § 1024.36(a).

           231. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.

           232. The Notice was mailed to the address noticed by the Defendant

     on its website as the designated address for sending a Notice of Error as

     provided for by 12 CFR § 1024.35. 230. On or about October 29, 2017, the

     Plaintiff sent a written notice of error to the Defendant that included the

     name of the borrower, the identity of the account, the property description




                                             6
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 7 of 16 PageID #: 531




     and stated the information requested. This request was made pursuant to 12

     CFR § 1024.36(a).

           233. The Notice was received by the Defendant on October 31, 2018.

           234. A copy of the Notice of Error is attached as Exhibit I.

           235. The Plaintiff’s Notice of Error referenced failure to correct an

     error by which Defendant had failed to provide the Plaintiff information

     relating to the status of the Plaintiff’s mortgage loan in regard to periodic

     payments of principal, interest and escrow when Bank of America, N.A. as

     creditor for Bank of America California, N.A. obtained ownership of the

     mortgage loan, including all documents on which it relied to provide this

     information.

     NOTICE OF ERROR 5

           259. On or about October 29, 2017, the Plaintiff sent a written notice

     of error to the Defendant that included the name of the borrower, the identity

     of the account, the property description and stated the information requested.

     This request was made pursuant to 12 CFR § 1024.36(a).

           260. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.




                                             7
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 8 of 16 PageID #: 532




           261. The Notice was mailed to the address noticed by the Defendant

     on its website as the designated address for sending a Notice of Error as

     provided for by 12 CFR § 1024.35.

           262. The Notice was received by the Defendant on October 31, 2018.

           263. A copy of the Notice of Error is attached as Exhibit J.

           264. The Plaintiff’s Notice of Error referenced failure to correct an

     error by which Defendant had failed to provide the Plaintiff regarding the

     identity of the master servicer of the mortgage loan and failure to provide the

     owner of the mortgage loan by merely stating that the owner/investor of the

     mortgage loan was Bank of America, N.A. as Creditor on behalf of Bank of

     America, California, N.A.

     NOTICE OF ERROR 6

           290. On or about October 29, 2017, the Plaintiff sent a written notice

     of error to the Defendant that included the name of the borrower, the identity

     of the account, the property description and stated the information requested.

     This request was made pursuant to 12 CFR § 1024.36(a).

           291. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.




                                           8
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 9 of 16 PageID #: 533




           292. The Notice was mailed to the address noticed by the Defendant

     on its website as the designated address for sending a Notice of Error as

     provided for by 12 CFR § 1024.35.

           293. The Notice was received by the Defendant on October 31, 2018.

           294. A copy of the Notice of Error is attached as Exhibit K.

           295. The Plaintiff’s Notice of Error referenced failure to correct an

     error by which Defendant had failed to provide the Plaintiff all periodic

     statements which were prepared for the mortgage loan account.

     NOTICE OF ERROR 7

           322. On or about October 29, 2017, the Plaintiff sent a written notice

     of error to the Defendant that included the name of the borrower, the identity

     of the account, the property description and stated the information requested.

     This request was made pursuant to 12 CFR § 1024.36(a).

     323. The Notice of Error was mailed by certified mail, return receipt

     requested, having an article number 9470110898765020746192.

     324. The Notice was mailed to the address noticed by the Defendant on its

     website as the designated address for sending a Notice of Error as provided

     for by 12 CFR § 1024.35.

     325. The Notice was received by the Defendant on October 31, 2018.

     326. A copy of the Notice of Error is attached as Exhibit L.


                                           9
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 10 of 16 PageID #: 534




      327. The Plaintiff’s Notice of Error referenced failure to correct an error by

      which Defendant had failed to provide the servicing file for the mortgage

      loan account.

      THE DEFENDANT’S MOTION INACCURATELY IGNORES THE
      ACTUAL EXHIBITS AND DISPUTES THE ALLEGATIONS AND
      EXHIBITS WHICH ESTABLISH THAT THE EACH CLAIM IN
      COUNT VI IS PLAUSIBLY PLEADED

            Thus there is no doubt that despite the typographical error in the

      complaint for the year 2017 instead of 2018, each Notice of Error attached

      to the complaint were specifically identified in the complaint by content and

      certified mail number. The Defendant’s motion is not accurate when it

      states that Plaintiff did not attach the exhibits, which are in fact attached to

      this Memorandum.

            The Defendant moves to dismiss the claim for Notice of Error 1,

      which references Exhibit F, by stating that there is no Exhibit F to the

      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion, disputed by the complaint’s language identifying the nature of the

      Notice of Error and by Exhibit F, itself, which is attached to this

      memorandum and which clearly is dated October 29, 2018.

            The Defendant moves to dismiss the claim for Notice of Error 2 ,

      which references Exhibit G, by stating that there is no Exhibit G to the
                                              10
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 11 of 16 PageID #: 535




      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion disputed by the complaint’s language identifying the Notice of

      Error and by Exhibit G, itself, which is attached to this memorandum and

      which clearly is dated October 29, 2018.

            The Defendant moves to dismiss the claim for Notice of Error 3,

      which references Exhibit H, by stating that there is no Exhibit H to the

      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion disputed by the complaint’s language identifying the nature of the

      Notice of Error and by Exhibit H, itself, which is attached to this

      memorandum and which clearly is dated October 29, 2018.

            The Defendant moves to dismiss the claim for Notice of Error 4,

      which references Exhibit I, by stating that there is no Exhibit I to the

      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion disputed by the complaint’s language identifying the Notice of

      Error and by Exhibit I, itself, which is attached to this memorandum and

      which clearly is dated October 29, 2018.




                                             11
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 12 of 16 PageID #: 536




            The Defendant moves to dismiss the claim for Notice of Error 5 ,

      which references Exhibit I, by stating that there is no Exhibit I to the

      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion disputed by the complaint’s language identifying the nature of the

      Notice of Error and by Exhibit I, itself, which is attached to this

      memorandum and which clearly is dated October 29, 2018.

            The Defendant moves to dismiss the claim for Notice of Error 6 ,

      which references Exhibit J, by stating that there is no Exhibit J to the

      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion disputed by the complaint’s language identifying the nature of the

      Notice of Error and by Exhibit J, itself, which is attached to this

      memorandum and which clearly is dated October 29, 2018.

            The Defendant moves to dismiss the claim for Notice of Error 7 ,

      which references Exhibit K, by stating that there is no Exhibit J to the

      Complaint and that Exhibit F-1 contains two letters from Bank of America,

      neither of which relate to the Notice of Error, dated October 29, 2017. This

      assertion disputed by the complaint’s language identifying the nature of the




                                             12
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 13 of 16 PageID #: 537




      Notice of Error and by Exhibit K, itself, which is attached to this

      memorandum and which clearly is dated October 29, 2018.

            Defendant also moves to dismiss any claim arising out of Notice of

      Error relating to Exhibit L claiming that this letter dated October 29, 2018

      somehow relates to the identity of the owner or assignee of the loan.

      However as indicated by Exhibit L, this was not the allegation in Exhibit L,

      which indicated that the Defendant committed error by not providing the

      servicing file for the mortgage loan account. This was not the error asserted

      by the Defendant.

            Bank of America also moves to dismiss any allegation arising from

      Notice of Error 8, which referenced Exhibit M. Plaintiff concedes that an

      incorrect exhibit was attached to the Notice of Error referenced failure to

      correct an error by which Defendant had failed to provide information which

      would indicate the application of each payment made on the mortgage loan

      account from the date of origination to the present and whether any

      payments had ever been placed in suspense. This claim can be remedied by a

      an amended complaint and an accurate exhibit.

             The standard of the First Circuit precludes this Motion to Dismiss.

      The First Circuit has interpreted the holding of the United States Supreme




                                            13
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 14 of 16 PageID #: 538




      Court in Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009) for analysis of FRCP

      12(b)(6) motions. The Supreme Court in Iqbal hadstated:


            To survive a motion to dismiss, a complaint must contain
            sufficient factual matter, accepted as true, to "state a claim to
            relief that is plausible on its face." Id., at 570,127 S.Ct. 1955. A
            claim has facial plausibility when the plaintiff pleads factual
            content that allows the court to draw the reasonable inference
            that the defendant is liable for the misconduct alleged. Id., at
            556, 127 S.Ct. 1955. The plausibility standard is not akin to a
            "probability requirement," but it asks for more than a sheer
            possibility that a defendant has acted unlawfully.
            The First Circuit in Rodriguez-Vives v. Puerto Rico Firefighters
            (1stCir.,

            January 8, 2014) held:
            We emphasize that this case is on appeal of a 12(b)(6)motion,
            not a motion for summary judgment. HN12"Although a
            plaintiff must plead enough facts to make entitlement to relief
            plausible in light of the evidentiary standard that will pertain at
            trial . . . she need not plead facts sufficient to establish a prima
            facie case." Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d
            49, 54(1st Cir. 2013).

            The First Circuit thus confirmed that even if a Plaintiff makes a

            specific factual allegation, that merely lacks some surrounding

            context, the claim will be sufficient to survive a motion to

            dismiss.

                  Thus for purposes of the Motion, all factual allegations in


                                             14
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 15 of 16 PageID #: 539




            Plaintiff’s complaint must be accepted by the Court as true. The

            Court also reiterated the principle that the First Circuit had

            previously stated in similar principles

            in Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 54 (1st
            Cir. 2013):

            The prima facie case is an evidentiary model, not a pleading
            standard. For this reason, the interaction between the prima
            facie case and the plausibility standard crafted by the [**2]
            Supreme Court in Bell Atlantic Corp. v.
            Twombly, created some confusion. We now resolve that
            confusion and hold that the prima facie case is not the
            appropriate benchmark for determining whether a complaint
            has crossed the plausibility threshold.
            Accordingly, that aspect of the district court's decision must be
            annulled and the case remanded for further proceedings.


            The defendant hangs its hat in this motion relying on a typographical

      error, which it knew was an error, due to the documents. Despite its

      knowledge of these documents, it denied their existence and relied on its

      assertion that each Notice of Error was dated October 29, 2017 when the

      exhibits made it clear that each were dated October 29, 2018. The pleadings

      can be corrected by an Amended Complaint to address the date, which will

      not prejudice the Defendant, because it knew all along that this was the

      correct date. The amendment will not be futile and could clarify for the

      Defendant the exact nature of the exhibits, attached to the complaint.


                                            15
Case 1:19-cv-00005-MSM-PAS Document 41-1 Filed 08/08/19 Page 16 of 16 PageID #: 540




            For these reasons the Plaintiff suggests that the Motion to Dismiss

      should be denied and in the alternative the Plaintiff should be provided an

      opportunity to amend his complaint, especially at this early stage of the

      pleadings.

            For this reason, the Motion to Dismiss should be denied.

                                                    DOLORES CEPEDA
                                                    By her attorney,


      August 8, 2019                                /s/ John B. Ennis
                                                    JOHN B. ENNIS, ESQ. #2135
                                                    1200 Reservoir Avenue
                                                    Cranston, Rhode Island 02920
                                                    (401) 943-9230
                                                    Jbelaw75@gmail.com




             Certificate of Service



      I hereby certify that I emailed a copy of this Memorandum of Law to Patrick
      T. Uiterwyk and Justin Shireman on August 8, 2019 and by electronic filing.

      /s/ John B. Ennis




                                            16
